NOTE:   This order is nonprecedential.

  mniteb ~tate5 <!Court of ~eaI5
      for tbe jfeberaI <!Circuit

                    TECSEC, INC.,
                   Plaintiff-Appellant,
                            v.
     INTERNATIONAL BUSINESS MACHINES
              CORPORATION,
              Defendant-Appellee,
                           AND

  CISCO SYSTEMS, INC., SAS INSTITUTE, INC.,
        SAP AMERICA, INC., SAP, AG, SUN
MICROSYSTEMS, INC., ORACLE CORPORATION,
 SYBASE, INC., SOFTWARE AG, SOFTWARE AG,
  INC., ADOBE SYSTEMS, INC., EBAY INC., AND
                PAYPAL, INC.,
                  Defendants.


                        2011-1303


   Appeal from the United States District Court for the
Eastern District of Virginia in case no. 10-CV-0115, Judge
Leonie M. Brinkema.



                     TECSEC, INC.,
TECSEC v. INTL BUSINESS MACHINES                         2
                    Plaintiff-Appellee,
                            v.
     INTERNATIONAL BUSINESS MACHINES
              CORPORATION,
             Defendant-Appellant,
                           AND

  CISCO SYSTEMS, INC., SAS INSTITUTE, INC.,
        SAP AMERICA, INC., SAP, AG, SUN
MICROSYSTEMS, INC., ORACLE CORPORATION,
 SYBASE, INC., SOFTWARE AG, SOFTWARE AG,
  INC., ADOBE SYSTEMS, INC., EBAY INC., AND
                PAYPAL, INC.,
                  Defendants.


                        2011-1345


   Appeal from the United States District Court for the
Eastern District of Virginia in case no. 10-CV-0115, Judge
Leonie M. Brinkema.


                      ON MOTION


                       ORDER
    International Business Machines Corporation moves
to dismiss its cross-appeal.
   Upon consideration thereof,
   IT Is ORDERED THAT:
    (1) The motion to dismiss 2011-1345 is granted. Each
side shall bear its own costs in 2011-1345.
3                        TECSEC v. INTL BUSINESS MACHINES

    (2) The revised official caption for 2011-1303 is re-
flected above.
                                  FOR THE COURT


      ,Jut 25 2011                 /s/ Jan Horbaly
         Date                     Jan Horbaly
                                  Clerk
cc: Brian M. Buroker, Esq.
    John M. Desmarais, Esq.
s21
Issued As A Mandate (As To 2011-1345 Only):     .Dn 25 2011


                                               -FILED
                                       II.S. COURT OF APPEALS FOR
                                         THE FEDERAL CIRCUIT

                                             JUL 25 2011

                                              JAN HOR8AI.Y
                                                 CLERK